DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1 and 29-52 are pending in this application.  Claims 2-28 have been cancelled.  Claim 52 has been added.  Claims 1 and 29-51 are rejected in this Office action.

Election/Restrictions
Newly submitted claim 52 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the inventions are related as product and process of use (new claim 52).  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product as claimed can be used in a materially different process of using that product.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 52 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 29-51 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims 1-15 of U.S. Patent No.10645955. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims are fully encompassed by that of U.S. Patent No.10645955.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1 and 29-33 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Burstein et al, Schlitzer et al, Hesse et al (US 4777195), Nozaki et al (EP 0460566), Shiokari et al (US 4757066), and Eberhardt et al (GB 1436614).
Burstein et al teach N-acyl derivatives of gamma amino butyric acid and beta alanine as claimed (see entire document, especially page 3353 and paragraph 5.2.2-5.2.3).
Schlitzer et al teach N-acyl derivatives of gamma amino butyric acid and beta alanine as claimed (see entire document, especially Table 1).
Hesse et al (US 4777195) teach N-acyl derivatives of gamma amino butyric acid and beta alanine as claimed (see entire patent).
Nozaki et al (EP 0460566) teach N-acyl derivatives of gamma amino butyric acid and beta alanine as claimed (see entire document, especially Examples and claim 1).
Shiokari et al (US 4757066) teach N-acyl derivatives of gamma amino butyric acid and beta alanine as claimed (see entire patent, especially column 19, lines 59-62 and column 20, lines 13-15).
Eberhardt et al (GB 1436614) teach N-acyl derivatives of gamma amino butyric acid and beta alanine as claimed (see entire document, especially page 4, right column).
In that the compounds of Burstein are for a medical use; they and compositions thereof are also edible and certain edible forms thereof (e.g. tablets) are implied in its disclosure although not explicitly mentioned.
Response to Arguments
Applicant's arguments filed May 5, 2022 have been fully considered but they are not persuasive.
Applicant argues the prior art does not teach when used in combination with “at least one flavor co-ingredient” would provide the further claim limitation of “accentuates the existing flavor or existing mouth feel characteristics.”
As set forth above, Burstein et al teach N-acyl derivatives of gamma amino butyric acid and beta alanine as claimed (see entire document, especially page 3353 and paragraph 5.2.2-5.2.3).  Schlitzer et al teach N-acyl derivatives of gamma amino butyric acid and beta alanine as claimed (see entire document, especially Table 1).  Hesse et al (US 4777195) teach N-acyl derivatives of gamma amino butyric acid and beta alanine as claimed (see entire patent).  Nozaki et al (EP 0460566) teach N-acyl derivatives of gamma amino butyric acid and beta alanine as claimed (see entire document, especially Examples and claim 1).  Shiokari et al (US 4757066) teach N-acyl derivatives of gamma amino butyric acid and beta alanine as claimed (see entire patent, especially column 19, lines 59-62 and column 20, lines 13-15).  Eberhardt et al (GB 1436614) teach N-acyl derivatives of gamma amino butyric acid and beta alanine as claimed (see entire document, especially page 4, right column).
In claims 1 and 29-33, Applicant claims a “compound according to formula (I).”  Applicant does not claim a composition comprising additional ingredients.
In response to applicant's argument that when used in combination with at least one flavor co-ingredient would provide the further claim limitation of accentuates the existing flavor or existing mouth feel characteristics , a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A WONG whose telephone number is (571)272-1411. The examiner can normally be reached Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESLIE A WONG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                         

LAW
June 17, 2022